        Case 5:21-cv-00064-TKW-MJF Document 12 Filed 09/07/21 Page 1 of 2


                                                                                                            Page 1 of 2

                      UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF FLORIDA
                              PANAMA CITY DIVISION

DEONTE NICHOLS,

         Plaintiff,

v.                                                                      Case No. 5:21-cv-64-TKW-MJF

STATE OF FLORIDA,

         Defendant.
                                                             /

                                                    ORDER

         This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 10). No objections were filed.1 Upon due consideration of

the Report and Recommendation and the case file, the Court agrees with the

magistrate judge’s determination that this case should be dismissed for failure to

comply with court orders. Accordingly, it

         ORDERED that:

         1.       The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

         2.       This case is DISMISSED without prejudice for Plaintiff’s failure to

comply with orders of this court.


         1
           The Report and Recommendation was mailed to Plaintiff address of record, but it was returned as “vacant”
by the Post Office. See Doc. 11. Plaintiff’s failure to keep his the Court apprised of his address is an alternate basis
for dismissal because it amounts to an abandonment of the case and/or a failure to prosecute.
      Case 5:21-cv-00064-TKW-MJF Document 12 Filed 09/07/21 Page 2 of 2


                                                                               Page 2 of 2

       3.        The Clerk shall enter judgment in accordance with this Order and close

the case file.

       DONE and ORDERED this 7th day of September, 2021.

                                     T. Kent Wetherell, II
                                    T. KENT WETHERELL, II
                                    UNITED STATES DISTRICT JUDGE
